Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 30 November 1806
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                        
                            Philadelphia 30 Novembre 1806
                        
                        Affectionné sincérement a la Prosperité des Etats unis ou vous savés que j’ai acquis des terres sous vos
                            auspices en 1787 par la recommendation de Mr. Delafaÿette, tout ce qui peut Contribuer a la Gloire et à La féliçite de ces
                            Etats me rend heureux.
                        Les Dètails publiés derniérement sur L’Expèdition admirable des Capitaines Lewis, & Clark, a l’océan
                            pacifique par Votre Continent m’ont fait regarder cette Expèdition comme la plus belle Entreprise que La philosophie
                            revètue de L’authorité ait Encor pu Conçevoir, et Exécuter. c’est sans doute une des plus sublimes conçeptions de L homme
                            d’Etat; car quelles sources de Prospérité pour Votre commerce et Votre Navigation! Quels Avantages pour votre agriculture,
                            et Vos manufactures Naissantes!
                        L’intelligence et L’activité que vous apportés dans la Continuation de Votre plan de civilization des tribus
                            sauvâges n’est pas moins satisfaisante pour le cœur d’un Philantrope qui considére L’Economie politique, comme la Bâse du
                            bonheur des peuples.
                        Permettés a un Philosophe qui a Eu Le Bonheur de vous
                            Connoître et de vous apprècier depuis 20 années de vous feliciter sans flatterie sur ces opérations importantes qui
                            immortaliseront votre Administration.—combien elles doivent rendre honteux les hommes, ou plutôt les mauvais citoyens
                            animés par Esprit de parti contre vous, et vous rendre cher a ceux qui savent être Justes.—Puissiés vous joüir Longtems de
                            La reconnoissance de ceux cy, et rester aussi insensible a L’injustice des autres qu’un Géant doit L’Etre aux piquures de Miserables insectes.
                        Car ainsi que L hiver détruit ces Etres nuisibles, les faits et le tems anèantiront la Calomnie et les
                            calomniateurs. alors La Vertu et la Verité Triompheront. 
                  Tels sont les vœux de celui qui est avec respect Monsieur Le
                            President Votre trés humble et tres Devoué Serviteur Des L’année 1787
                        
                                            
                            
                            
                        
                  
                     P.S. Veuillés m’Excuser si je ne signe point la presente a cause des Dètails politiques qu’Elle renferme.
                            La meme raison m’Empeche d Esperer une reponse positive a ces dètails, mais je desirerois seulement savoir qu’elle vous
                            est parvenue. Vous connoissés mon Ecriture et mon adresse est post office dans la ville d’ou j’ai L honneur de vous
                            Ecrire.
                        Une indisposition qui m’a retenu 15 Jours dans ma chambre est la Cause du retard de la presente Ecrite des le
                            30 du mois dernier
                     Note
                     il seroit bien a Desirer qu’on rendit plus de justice, Egalement, au chef de L’Empire français. Sa Politique sage, accusée par des ignorans vu par ses Ennémis  d Etre une Ambition sans Bornes, lorsqu’elle aura rendu La paix, et une Longue Paix, a L’Europe sera admirée.
                     La france Entourée de puissans et nombreux Ennemis dont les Souverains, qui n’ont pu lui pardonner sa rèvolution, avoient projette de la partager et la dèvaster, est reduite a la facheuse necessité d’aneantir ou diminuer tellemens les forces de ses Ennemis qu’ils ne puissant de long tems troubler son repos et prodiguer le Sang de leurs malheureux peuples, pour la satisfaction de repandre celui des français—
                     L’Angleterre a tellement Excite la haine de L Europe contre notre Nation que la france doit la dominer, ou en Etre Dominée—peut on apeller ambitieuses des mesures que la nécessité la plus impèrieuse prescrit pour sa propre Defense?
                     Mais ce qu’on peut bien apeller Ambition et cruauté, c’est la conduite de L’Angleterre, qui après avoir desiré, signé, et conclu la paix d’amiens, a recommençé la Guerre quelques mois aprés, surpris, et arrêté nos vaisseaux naviguant sous la foi du traité, Enfreint sans pudeur les conditions de ce traité en Gardant Malte, et consommant la perte de St Domingue, causé le meurtre de Milliers d hommes femmes et enfans paisibles cultivateurs; Debarqué en france des conspirateurs et des assassins; Enfin rallumé le flambeau de la Guerre dans tous le nord de L’Europe et occasionné les malheurs innombrables des peuple [de] L’Allemagne—tel est L’ouvrage de L’Angleterre!
                     
                        Jalouse de la prospèrite des Etats unis et sans doute leur plus grand Ennemi; Elle arrête & confisque presque tous vos vaisseaux. Elle Viole impuniment votre territoire, temoin la Destruction de L’impetueux vaisseau de Ligne francais sur vos rives meme attentat qui sera sous doute Lobjet de vos reclamations pour votre dignité National & Linterest de votre puissant allié—
                     Voila ce qu’on apellera Le tyran des mers, une nation oppressive du Globe et dont L’avidité commerciale et navigatre ne connoit point d’Alliés, ne veut point de rivaux et ne cherche que des victimes de son avarice insatiable.—Plus on lui concèdera, plus elle voudra obtenir et il n’y aura qu’un accord de toutes les Nations pour la destruction d’un tel Gouvernement qui puisse rendre Enfin les Mers Libres, et la paix a L’univers.
                  
               